Case 4:20-mj-00405-JFJ Document 1 Filed in USDC ND/OK on 11/05/20 Page 1 of 6

FILED

- NOV 04 2020
AO 91 (Rev, 08/09) Criminal Complaint .

UNITED STATES DISTRICT COURT —- HHa* G, MaGartt, Clerk

for the
Northem District of Oklahoma
United States of America )
v. )
) Case No. oO” nity U05-T FID
NICOLE DEONN WILLIAMS )

 

Defendant(s)

CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 18, 2019 in the county of Tulsa in the
Norther District of Oklahoma, the defendant(s) violated:

Code Section Offense Description

18 U.S.C. §§ 1151, 1153, and 1111 Felony Murder — First Degree in Indian Country
18 U.S.C. §§ 1151, 1153, and 2111 Robbery in Indian Country

This criminal complaint is based on these facts:
See Attached Affidavit

& Continued on the attached sheet.

Lo *
Complainant's signature

 

SA David Lam, FBI
\ how : Printed name and title
Swom to before me and-signed in-my_prestiice.

az [les-30 C Mitotic

V/ Judge's sigytature

City and state: Tulsa, OK Frank H. McCarthy, United States Magistrate Judge
Printed name and title
Case 4:20-mj-00405-JFJ Document 1 Filed in USDC ND/OK on 11/05/20 Page 2 of 6

AFFIDAVIT IN SUPPORT OF AN ARREST WARRANT
IN THE NORTHERN DISTRICT OF OKLAHOMA

I, David Lam, being duly sworn under oath, do hereby depose and state:
INTRODUCTION

l. I am a Special Agent with the Federal Bureau of Investigation, and as such, | am an
investigative or law enforcement officer within the meaning of Title 18, United States Code,
Section 2510(7), that is, an officer of the United States who is empowered by law to conduct
investigations of, and to make arrests for, offenses enumerated in Title 18, United States Code,
Section 2516. 1 am currently employed with the Federal Bureau of Investigation and have been

so employed since August of 2009.

2. As part of my duties as a Special Agent, I investigate criminal violations relating to Indian
Country crimes, to include Felony Murder-First Degree within Indian Country, in violation of Title
18, United States Code, Sections 1151, 1153, and 1111(a); and Robbery within Indian Country, in

violation of Title 18, United States Code, Sections 1151, 1153, and 2111.

3. The facts and statements in this affidavit are based in part on information provided by
other law enforcement officers. This affidavit is intended to show merely that there is sufficient
probable cause for the requested warrant and does not set forth all of my knowledge about this

matter.
Case 4:20-mj-00405-JFJ Document 1 Filed in USDC ND/OK on 11/05/20 Page 3 of 6

THE SOURCE OF MY INFORMATION AND GROUNDS FOR MY BELIEFS
ARE AS FOLLOWS:

4. As part of this investigation, I have reviewed police reports prepared by the Tulsa Police

Department, as well as witness statements.

5. According to the Cherokee Nation, at all times relevant to this Complaint, NICOLE

DEONN WILLIAMS, was, and currently is, a member of the Cherokee Nation.

6. On or about June 18, 2019, officers from the Tulsa Police Department (TPD) were
dispatched to 1519 South 68" East Avenue, Tulsa, Oklahoma, which is within the Northern District
of Oklahoma and within Indian Country jurisdiction as that term is defined in Title 18, United

States Code, Section 1151.

7, On or about June 18, 2019, Curtiss Gaines was found deceased in his residence at 1519
South 68" East Avenue, Tulsa, Oklahoma. Initially, responding officers suspected Gaines had
died from a self-inflicted gunshot wound because a shotgun was found underneath his body.
Detectives later determined Gaines sustained a gunshot wound to his upper torso from a pistol

caliber bullet, inconsistent of a shotgun wound.

8. On or about June 18, 2019, Gaines was visiting with L.S. in Broken Arrow, Oklahoma.
During the visit, Gaines told L.S. that WILLIAMS was staying with Gaines because “she was

hiding from someone.” At approximately 3:00 a.m., Gaines received a phone call from a female
Case 4:20-mj-00405-JFJ Document 1 Filed in USDC ND/OK on 11/05/20 Page 4 of 6

believed to be WILLIAMS from a telephone number associated with Barton Roy Vann!.
WILLIAMS is Vann’s girlfriend. After the call, Gaines told L.S. he had to return home and soon

departed.

9. On or about June 18, 2019, at approximately 3:30 a.m., WILLIAMS and Vann were
picked up by G.E. and driven to Gaines’ residence. G.E. provided a statement to law enforcement
where he said in sum and substance that WILLIAMS and Vann entered Gaines’ residence while
G.E. waited in his vehicle. While in the residence, Vann produced a handgun, attempted to rob
Gaines of items of value, and ordered him to get on the floor. At some point, Gaines obtained a
shotgun and was subsequently shot by Vann. WILLIAMS and Vann exited the residence and
reentered G.E.’s vehicle. G.E. stated that he was not initially aware of the altercation that occurred
with Gaines and believed WILLIAMS and Vann were there to purchase narcotics from Gaines as
he has given rides to WILLIAMS and Vann in the past to do the same. G.E. stated that he learned
of the details of what occurred inside the residence after the three of them arrived back to where
G.E. originally picked up WILLIAMS and Vann. G.E. stated that when they returned, Vann
provided the details about what occurred that night when they (WILLIAMS and Vann) went

inside the house to rob Gaines.

10. On or about June 19, 2019, Detectives from TPD interviewed J.F., identified as one of

Gaines’ friend. J.F. stated Gaines was known to use methamphetamines.

 

1 Barton Roy Vann is currently charged by the State of Oklahoma for Murder-First Degree in violation of 21 O.S.
701.7 and Robbery with a Firearm in violation of 21 O.S. 801 for the circumstances alleged in this affidavit. A jury
trial is scheduled for January 2021.
Case 4:20-mj-00405-JFJ Document 1 Filed in USDC ND/OK on 11/05/20 Page 5 of 6

11. On or about June 19, 2019, Detectives from Tulsa PD interviewed S.T., who is in a
relationship with S.S. and knows of Gaines through S.S. S.T. stated Gaines was known to sell

drugs and carry a pistol.

RELEVANT STATUTES

12. 18U.S.C. § 1151 provides:
Except as otherwise provided in sections 1154 and 1156 of this title, the

term "Indian country" as used in this chapter, means (a) all land within the
limits of any Indian reservation under the jurisdiction of the United States
Government, notwithstanding the issuance of any patent, and including
rights-of-way running through the reservation (b) all dependent Indian
communities within the borders of the United States whether within the
original or subsequently acquired territory thereof, and whether or without
the limits of the state and (c) all Indian allotments the Indian titles to which
have not been extinguished, including the rights-of-way running through
the same.

13. 18U.8.C. § 1153(a) provides:

Any Indian who commits against the person or property of another Indian
or other person any of the following offenses, namely, murder,
manslaughter, kidnapping, maiming, a felony under chapter 109A, incest, a
felony assault under section 113, an assault against an individual who has
not attained the age of 16 years, felony child abuse or neglect, arson,
burglary, robbery, and a felony under section 661 of this title within the
Indian country, shall be subject to the same law and penalties as all other
persons committing any of the above offenses, within the exclusive
jurisdiction of the United States.

14. 18U.S.C. § 1111(a) provides:

Murder is the unlawful killing of a human being with malice aforethought.
Every murder perpetrated by poison, lying in wait, or any other kind of
willful, deliberate, malicious, and premeditated killing; or committed in the
perpetration of, or attempt to perpetrate, any arson, escape, murder,
kidnapping, treason, espionage, sabotage, aggravated sexual abuse or sexual
abuse, child abuse, burglary, or robbery; or perpetrated as part of a pattern
or practice of assault or torture against a child or children; or perpetrated
from a premeditated design unlawfully and maliciously to effect the death of
any human being other than him who is killed, is murder in the first degree.
Any other murder is murder in the second degree.
Case 4:20-mj-00405-JFJ Document 1 Filed in USDC ND/OK on 11/05/20 Page 6 of 6

15. LS U.SG.. 82111
Whoever, within the special maritime and territorial jurisdiction of the

United States, by force and violence, or by intimidation, takes or attempts to
take from the person or presence of another anything of value, shall be
imprisoned not more than fifteen years.

CONCLUSION

16. Based on the information set forth in this affidavit, | submit there is probable cause to
believe that NICOLE DEONN WILLIAMS committed Felony Murder-First Degree within
Indian Country, in violation of Title 18, United States Code, Sections 1151, 1153, and 1111(a);

and Robbery within Indian Country, in violation of Title 18, United States Code, Sections 1151,

1153, and 2111.

   

Davf@ Lam, Supervisory Special Agent
Federal Bureau of Investigation

ca

Subscribed and sworn to before meon the_/_ day of November 2020.

OO
Leen ea eae

UNITED STATES MAGIST
NORTHERN DISTRICT OF OKLAHOMA
